Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Response to Amendment
Claims 1-12 have been amended.
Claims 1-15 are pending examination.

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

	

Claim Rejections - 35 USC § 102
I.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

II.	Claims 1-3, 6-7, 9 and 12 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by MITTAL et al (WO 2018/029471).

a.	Per claim 1, MITTAL et al teach a server comprising: 
a communication circuit (page 2 lines 1-6, page 9 lines 1-24);

a storage (page 3 lines 12-15, page 9 lines 25-32);
at least one processor operatively connected to the communication circuit and the storage (page 31 lines 4-31); and 

a memory operatively connected to the processor, wherein the memory includes instructions that when executed by the at least one processor (page 19 lines 19-29, page 21 lines 4-13, page 31 lines 4-31), cause the server to: 

store video data uploaded to the storage without transcoding video data 10for a streaming service (page 9 lines 1-6, page 11 lines 7-12, page 18 lines 15-19—storage for video data uploaded in the storage format without transcoding), 

receive a first request for streaming the video data from a first external device through the communication circuit (page 9 lines 10-24—receiving a request for streaming video from a video client for video data from a server), 

make a first determination regarding whether streaming data associated with the video data is available on the storage (page 9 lines 20-32, page 10 lines 1-21—associating video data with its available format on the storage), 15

transcode the video data for streaming, when the streaming data is not available on the storage (page 4 lines 25-27, page 11 lines 13-24—video transcoded into encoded format for streaming when requested format of streamed video is not stored), 

store the transcoded video data in the storage (page 14 lines 9-16, page 15 lines 15-21, page 16 lines 17-22—storing transcoded video data in the server storage), 

stream the transcoded video data, which is stored, to the first external device through the communication circuit (page 14 lines 5-16, page 20 lines 5-15—stream transcoded video to a video client), 20

receive a second request for streaming the video data from a second external device through the communication circuit (page 20 lines 16-27—receiving requests from video clients), 

make a second determination regarding whether the streaming data associated with the video data is available on the storage device (page 15 lines 3-28, page 20 lines 20-31—determining the format of the streamed data that is available in storage to fulfill the request), and 

stream the 36WO 2019/190023 AlPCT/KR2018/014901 transcoded video data, which is stored, to the second external device through the communication circuit without further transcoding the video data, when the streaming data is available on the storage (page 4 lines 25-27, page 20 lines 24-33—streaming the appropriately formatted transcoded video available from storage to a corresponding requesting video client).

Claim 12 contains limitations that are substantially equivalent to claim 1 and is therefore rejected under the same basis.
b.	Per claim 2, MITTAL et al teach the server of claim 1, wherein the instructions cause the server 5to: transcode the video data using an http live streaming (HLS) protocol (page 1 lines 10-15 and 28-32, page 6 lines 15-27—HTTP Live Streaming, HLS).
c.	Per claim 3, MITTAL et al teach the server of claim 1, wherein the transcoded video data includes a plurality of video data chunks, and 10wherein the instructions cause the processor to: further store a list of the plurality of video data chunks in the storage (page 1 line 28-page 2 line 6, page 4 line 28-page 5 line 6, page 5 lines 10-21—storing video content in chunks and segments along with other characteristics of the content).
d.	Per claim 6, MITTAL et al teach the server of claim 1, wherein the instructions cause the server 10to: store metadata associated with the video data in the storage, while storing the video data (page 16 lines 11-28, page 17 lines 1-29—stored encoding metadata associated with the video data in storage).
e.	Per claim 7, MITTAL et al teach the 15server of claim 6, wherein the instructions cause the server 15to: transmit, to the first external device, a plurality of streaming URLs based on a plurality of resolutions, which are included in the metadata, of the video data, through the network communication circuit; receive, from the first external device, a request for streaming video data 20based on one streaming URL of the plurality of streaming URLs through the communication circuit; and stream, to the first external device, the transcoded video data having a resolution corresponding to the one streaming URL through the communication circuit (page 1 lines 16-27, page 2 lines 1-15 and 21-33, page 3 lines 1-9, page 5 lines 10-24, page 12 lines 3-9, page 13 lines 19-31—video metadata, streaming URL, video quality, resolutions and other characteristics).
f.	Per claim 9, MITTAL et al teach the 5



server of claim 6, wherein the instructions cause the server 15to: transmit, to the second external device, a plurality of streaming URLs based on a plurality of resolutions, which are included in the metadata, of the video data; receive, from the second external device, a request for streaming video 20data based on one streaming URL of the plurality of streaming URLs; and stream, to the second external device, the transcoded video data having resolution corresponding to the one streaming URL (page 2 lines 1-15 and 21-33, page 3 lines 1-9, page 5 lines 10-24, page 12 lines 3-9, page 13 lines 19-31—video metadata, streaming URL, video quality and resolution).


Claim Rejections - 35 USC § 103
III.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

IV.	Claims 4-5, 8, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over MITTAL et al (WO 2018/029471) in view of FU et al (US 2014/0348246).



a.	Per claim 4, MITTAL et al teach the server of claim 1, wherein the first request includes an identifier to identify the video data (pages 2 lines 1-33, page 4 lines 5-27—video metadata, encoded at different quality levels), yet fail to explicitly teach,  15wherein the storage stores a status value representing a transcoding state of the video data corresponding to the identifier wherein the instructions cause the server to: make the first determination based on the status value corresponding to the identifier included in the first request; and 20make the second determination based on the status value corresponding to the identifier included in the second request. However, FU et al teach generation of a transcoding policy value with parameters that include a target resolution, frame rate and bit rate value based on the received video source and compression distortion quality value or score (paras 0009-10, 0023, 0043).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of MITTAL et al and FU et al for the purpose of implementing a status value/score indicative of the transcoding state so the video transcoding quality and parameters can be determined and communicated in an efficient manner.
Claims 13-14 contain limitations that are substantially equivalent to claim 4 and are therefore rejected under the same basis.
b.	Per claim 5, MITTAL et al and FU et al teach the server of claim 4, and FU et al further teach wherein the instructions cause the processor 37WO 2019/190023 AlPCT/KR2018/014901to: determine that the streaming data associated with the video data is not available on the storage, when the status value represents that the video data is not transcoded (para 0027—transcoding not required); and 5determine that the streaming data associated with the video data is available on the storage, when the status value represents that transcoding of the video data is in progress, or the transcoding of the video data is completed (page 3, Tables 1 and 2—transcoding policy is based on the quality score and level when video is available in storage).
Claim 15 contains limitations that are substantially equivalent to claim 5 and is therefore rejected under the same basis.
c.	Per claim 10, MITTAL et al and FU et al teach the server of claim 6, wherein the instructions cause the server to: transmit, to the first external device, a plurality of streaming URLs based on a plurality of frame rates which are included in the metadata, of the video 5data; receive, from the second external device, a request for streaming video data based on one streaming URL of the plurality of streaming URLs; and stream, to the second external device, the transcoded video data having a frame rate corresponding to the one streaming URL (page 2 lines 1-29, page 4 lines 16-27, page 5 line 29-page 6 line 10, page 10 lines 13-30—video metadata, streaming UR, different quality levels and frame rates; FU et al: Abstract, paras 0008-9, 0031-32—a plurality of frame rates included in determining the transcoding policy according to the video source).   
Claim 8 contains limitations that are substantially equivalent to claim 10 and is therefore rejected under the same basis.

IV.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over MITTAL et al (WO 2018/029471) in view of MORONEY et al (US 2012/0079054).

Per claim 11, MITTAL et al teach the server of claim 1, as applied above, yet fail to explicitly teach wherein the instructions cause the server to: store a time point at which the transcoded video data is streamed, in the storage; and 15delete the transcoded video data from the storage when a specified time is elapsed after a last time point at which the video data is streamed. However, MORONEY et al teach deleting transcoded content from storage after the content has been stored for a certain amount of time (para 0009). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of MITTAL et al and MORONEY et al for the purpose of managing the amount of transcoding content is stored by deleting transcoded content after a specific time has elapsed in order to keep the system functioning properly, wherein prioritized transcoded content is stored until a time when it is no longer deemed a priority.


Conclusion
V.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure: 
US 2018/0014037 – additional transcoding of content
WO 2016/204815 – transcoding adaptive video streaming content

VI.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

VII.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISTIE D SHINGLES/
Primary Examiner, Art Unit 2448